Citation Nr: 9920514	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of 
frostbite of the lower extremities.

3.  Entitlement to an initial rating in excess of 10 percent 
for headaches and forehead scars as residuals of head trauma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from May 1951 to November 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for a low back disability and 
residuals of frostbite of the lower extremities, and granted 
service connection for forehead scars and headaches as 
residuals of head trauma, assigning an initial 10 percent 
rating for that disability.  The veteran appealed the 
decision set forth above, including the initial rating 
assigned by the RO.  Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  The claims of service connection for a low back 
disability and residuals of frostbite are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an initial rating in 
excess of 10 percent for headaches and forehead scars as 
residuals of head trauma has been obtained by the RO.

3.  The residuals of the veteran's head trauma includes 
headaches which are not shown to be productive of 
characteristic prostrating attacks averaging at least one in 
two months over the last several months, and scars of the 
forehead which are well-healed, nontender, nonadherent, 
minimally disfiguring, and productive of no functional 
limitation.


CONCLUSIONS OF LAW

1.  The claims of service connection for a low back 
disability and residuals of frostbite of the lower 
extremities are not well grounded. 38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a rating in excess of 10 percent for 
headaches and forehead scars as residuals of a head injury 
have not been met at any time since the effective date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.118, 4.124a, Diagnostic Codes 7800, 
8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's May 1951 military enlistment medical 
examination report is negative for pertinent complaints or 
abnormalities.  

In-service medical records show that in January 1952, the 
veteran fractured teeth numbers 9 and 10 after he dove into a 
shallow pool and hit his mouth on the bottom.  No other 
pertinent complaints or abnormalities were recorded.  In 
April 1952, he was treated for a right ingrown toenail.  

In November 1952, the veteran was hospitalized with a 
reported twelve month history of abdominal and back pain.  On 
admission, it was noted that he had been stationed in Alaska 
for the past four months.  Physical examination of the back 
was negative and the veteran did not appear to be acutely 
ill.  Upon questioning by the examiner, the veteran indicated 
that he did not like serving in Alaska.  The diagnosis was 
conversion reaction manifested by abdominal and back pain.




In April 1954, the veteran sought treatment after he was 
involved in an automobile accident in which he was struck 
from the rear.  He reported that his back was sore.  Physical 
examination showed spasm of the back muscles.  

In May 1954, he was hospitalized after he fell unconscious on 
the dance floor after a night of drinking.  During his period 
of hospitalization, he complained of headaches.  The examiner 
noted that all studies had been negative for organic disease; 
as such, he questioned whether there was an element of 
malingering.  The diagnosis on discharge was simple 
drunkenness.  No complaints or abnormalities pertaining to 
the low back were recorded during this period of 
hospitalization.

In September 1954, the veteran complained of extreme 
tenderness over the left temporal artery.  The impression was 
temporal arteritis.  In January 1955, he complained of a 
backache, headache, and chest pain.  The assessment was upper 
respiratory infection.  

At his May 1955 military separation and reenlistment medical 
examination, no pertinent complaints or abnormalities were 
noted.  The veteran's spine and musculoskeletal system were 
normal on examination.

In July 1955, the veteran sought treatment for two blisters 
on his right foot.  In December 1955, while stationed in 
Georgia, he was seen for maceration and cellulitis of the 
toes.  Desenex powder was prescribed.  Later that week, he 
again sought treatment, stating that he was unable to walk 
due to his condition.  Treatment was continued and four days 
later that veteran's condition was noted to be "clearing 
considerably."

In June 1956, he was treated after he slipped and fell while 
walking down the street and experienced pain and tenderness 
in his hip.  The assessment was contusion of the left 
sacroiliac region.

In April 1958, the veteran was hospitalized following an 
automobile accident in which he flipped his car twice, 
reportedly after hitting a puddle of water.  Examination 
showed marked tenderness over the supraorbital ridge and left 
temporal area.  X-ray examination of the skull was normal, 
with no evidence of fractures.  The diagnoses on discharge 
were lacerations of the forehead and left eyebrow, with no 
artery or nerve involvement.  In July and August 1958, the 
veteran complained of a headache.  

At his October 1958 military separation medical examination, 
the veteran reported that he had a history of leg cramps 
after swimming.  He denied arthritis, lameness, bone 
deformity, foot trouble, and frequent or severe headaches.  
No complaints pertaining to the low back were recorded.  On 
examination, his skin, vascular system, lower extremities, 
feet, spine, and musculoskeletal system were clinically 
normal.  

In February 1993, the veteran filed an original claim of 
service connection for, inter alia, residuals of injuries to 
the back and head.  In support of his claim, he stated that 
he had been treated for his claimed disabilities from 1968 to 
1971 at the Houston VA Medical Center (MC) and from 1971 to 
the present at the Wadsworth VAMC.  

The RO requested records from those facilities.  In December 
1993, the Houston VAMC responded that they had no records 
pertaining to the veteran.  The Wadsworth VAMC forwarded 
treatment records dated from August 1971 to February 1992 
showing that the veteran was treated for various disorders 
during this period.  In May 1971, he reportedly fractured his 
left heel in a seven to eight foot fall from a ladder.  He 
received follow-up treatment in August 1971.  In January 1982 
and August 1989, he was treated for tinea pedis of both feet.  
In June 1990, he sought treatment for dizziness and 
headaches.  In July 1991, he sought treatment for headaches 
with cold symptoms, and a fungus on the feet.  No notations 
pertaining to a history of frostbite or a low back disability 
were recorded in these treatment records.  

An April 1993 VA hospitalization report shows that the 
veteran was hospitalized for facial trauma after he was 
struck by a car while riding a bicycle.  The diagnosis on 
discharge was facial trauma, mandibular and multiple 
maxillary fractures.

In January 1994, the veteran was afforded a VA medical 
examination in conjunction with his claim.  He reported that 
in 1952, he dove into a pool, sustaining broken teeth and 
cuts on his face.  He also stated that in 1958, he was 
involved in a motor vehicle accident in which he sustained 
three scars on his face, as well as a low back injury.  He 
reported that he had had headaches and backaches chronically 
since the accident.  

Physical examination showed a one centimeter scar on the 
bridge of the nose and two, two centimeter scars on the 
lateral aspect of the left eyebrow.  The examiner described 
the scars as smooth and hyperpigmented with no keloid 
formation, adherence, or herniation.  All three scars were 
slightly depressed without edema or ulceration.   There was 
no apparent compromise of the vascular supply to the area of 
the scars.  The scars were not tender and the examiner 
indicated that they were not easily noticeable.  The 
diagnosis was three noticeable but only mildly disfiguring 
scars on the nose and lateral eyebrow.

On VA orthopedic examination in January 1994, the veteran 
reported that he had had low back pain since an in-service 
automobile accident in 1968.  Physical examination showed 
severe spasm of the lumbosacral paraspinous musculature 
bilaterally with positive tenderness upon palpation.  X-ray 
examination showed minimal degenerative changes.  The 
diagnosis was chronic low back pain with moderate forward 
flexion deficits.  

In February 1994, the veteran submitted a statement 
indicating that he wished to amend his claim to include 
service connection for residuals of frostbite.  He stated 
that he sustained frostbite from his feet to his hips while 
stationed in Alaska in January 1953.  He stated that he was 
hospitalized for two months thereafter for treatment of 
frostbite.


The record contains photocopies of photographs of the 
veteran's face.  His scars are not discernable in these 
pictures.

Records from the Social Security Administration (SSA) show 
that the veteran was determined to be disabled within the 
meaning of the Social Security Act as of October 1991 due to 
a primary diagnosis of arthritis of the left heel and a 
secondary diagnosis of lumbar strain.  

Medical records from the SSA include an August 1992 letter 
from the veteran's private physician indicating that in 
October 1991, the veteran sought treatment for lower back 
pain, stating that his pain was of sudden and gradual onset 
after a bad lifting and fall.  The impression was lumbosacral 
spine strain with myofascitis and arthritis of the 
lumbosacral spine.  

Also included in the SSA records was an October 1992 private 
examination report showing that the veteran reported a long 
history of low back pain which he was unable to relate to any 
specific cause or traumatic event.  Rather, he stated that 
his pain had increased gradually to the point that it 
currently interfered with his activities of daily living.  X-
ray examination of the low back was normal.  The examiner 
concluded that the veteran was markedly limited by his low 
back and left heel disabilities.  

Subsequent VA medical records for the period of April 1997 to 
March 1999 show that the veteran was treated for various 
disorders, including diabetes mellitus and diabetic foot 
care, hypertension, and prostate cancer.  In March 1998, he 
was hospitalized after he experienced a stroke.  On 
admission, he reported that he had had a headache since 
Sunday but that he had had not previous headaches.  He also 
reported a fifteen year history of low back pain.  In October 
1998, he sought treatment for infrequent migraine headaches.  


II.  Service connection Claims

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Where a veteran served continuously for a period of 90 days 
or more and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 3.307, 
3.309 (1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).


In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
In this case, however, the veteran has not contended that his 
disabilities were incurred in combat service.  Thus, this 
provision is not for application.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  




In Degmetich v. Brown, 104 F. 3d 1328, 1331-33 (1997), the 
Federal Circuit held that an award of service connection 
pursuant to 38 U.S.C.A. § 1131 requires proof of a current 
disability at the time of application.  See also Gilpin v. 
West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998) (noting that 
"[a] current disability cannot exist without some evidence 
of its existence"; therefore, an award of service connection 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.304(f) 
requires proof of a "current disability" and "current 
symptomatology").  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Analysis 
Low back disability

In this case, the veteran maintains that he injured his low 
back in service and that he has experienced continuous low 
back symptomatology since that time.  He states that his 
current low back disability had its inception in military 
service.  

While service medical records do, in fact, show treatment in 
service for low back pain in November 1952 and April 1954, 
the remaining service medical records are negative for 
indications of a chronic low back disability.  In fact, at 
his military separation medical examination in October 1958, 
his spine was normal and no low back disability was found.  
Moreover, early VA treatment records for the period of 1971 
to February 1992 show no complaints or abnormalities 
pertaining to the low back.

As his low back treatment was short-lived in service and he 
was able to perform duty in the service for more than four 
years thereafter without the need for additional treatment, 
the in-service findings logically do not suggest the presence 
of chronic low back disability, especially in view of the 
negative findings of clinical abnormality relative to the low 
back noted on medical examination at service separation in 
1958 and in the post-service VA outpatient treatment records 
from 1971 to 1992.  

While the recent medical evidence of record, including the 
January 1994 VA orthopedic examination report and the records 
from SSA, confirms the presence of a current low back 
disability, there is no competent medical evidence of record 
establishing a nexus between the veteran's current low back 
disability and his service or any incident therein, including 
a low back injury or treatment for low back pain.  Moreover, 
there is no evidence of low back arthritis within one year of 
separation from service.  Absent such evidence, the Board 
concludes that the claim of service connection for a low back 
disability is not well grounded.

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. 3.303(b).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that a claim based on 
chronicity may be well-grounded if (1) the chronic condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997). 

In this case, however, there is no evidence in the service 
medical records (or otherwise) that the veteran's in-service 
low back pain resulted in chronic disability.  Likewise, to 
the extent that he reported continuity of low back 
symptomatology since service, medical expertise is required 
relating a current low back disability to his reported 
symptoms.  Because the record is devoid of any such evidence, 
the Board concludes that the veteran has not submitted 
evidence sufficient to well ground his claim.

Thus, lacking competent medical evidence of a link between 
the current low back disability and active service, the Board 
must conclude that the veteran's claim of service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
5107(a).

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the-veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103 (a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  

In the instant case, however, the veteran has not identified 
any available medical evidence that has not been submitted or 
obtained, which would support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).

Analysis
Residuals of frostbite

As noted previously, the veteran must satisfy three elements 
for his claim of service connection for residuals of 
frostbite to be well grounded.  In this case, the veteran has 
failed to satisfy all of the three necessary elements.  

First, the Board notes that the service medical records are 
entirely devoid of complaints of, or treatment for, 
frostbite.  Even accepting as true (for purposes of 
determining a well grounded claim) his lay statements of 
treatment for frostbite in service, there is no medical 
evidence of record showing any current disability which is 
related to the claimed in-service frostbite.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Therefore, in the absence of service medical records showing 
treatment for frostbite and competent medical evidence 
presently demonstrating a current disability which is 
casually related to service or any incident therein 
(including treatment for frostbite), the Board must conclude 
that the claim of service connection for residuals of 
frostbite is not well grounded and must be denied.  38 
U.S.C.A. § 5107.  

Since a well-grounded claim has not been submitted, VA is not 
obligated to assist the veteran in the development of facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a).  The Board 
also notes that he has not reported the existence of evidence 
that could serve to render his claim well grounded.  Thus, 
there is no further duty to inform him of the evidence 
necessary to complete his application for such benefits.  38 
U.S.C.A. 5103.

III.  Increased Rating for Residuals of a Head Injury

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Once an appropriate Diagnostic Code has been chosen, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  



Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  More recently, however, the Court determined 
that the above is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of 
initial award, separate ratings can be assigned for separate 
periods based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 126.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran's service-connected scars of the forehead have 
been evaluated by the RO pursuant to Diagnostic Code 7800.



Under that Diagnostic Code, a noncompensable rating is 
warranted for scars of the head, face, or neck that are 
slightly disfiguring.  A 10 percent rating is warranted for 
moderate disfigurement.  A 30 percent rating is warranted for 
severe disfigurement, especially if it produces a marked and 
unsightly deformity of the lids, lips, or auricles.  Further, 
when in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 10 
percent rating under Diagnostic Code 7800 may be raised to 30 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note. 

Additionally, a 10 percent rating is warranted for a 
superficial scar that is poorly nourished with repeated 
ulceration, or one which is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1998).  Scars may also be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1998).

The veteran's headaches are currently evaluated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to 
migraines.  Under those provisions, headaches with 
characteristic prostrating attacks averaging one in 2 months 
over several months warrant a 10 percent evaluation.  With 
characteristic prostrating attacks occurring on an average of 
one a month over the last several months, a 30 percent rating 
is warranted.  

Analysis

Initially, the Board finds that the veteran's claim for an 
increased rating for headaches and scars as residuals of a 
head injury is well-grounded within the meaning of 38 
U.S.C.A. 5107.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  




In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, he 
was afforded VA medical examinations in January 1994.  The 
Board finds the examination reports are thorough and 
adequately address the pertinent criteria set forth in the 
Rating Schedule.  Cf. Massey v. Brown, 7 Vet. App. 204 
(1994).  Also, he has not identified any outstanding, 
relevant evidence which may support his claim.  Thus, all 
relevant facts have been adequately developed to the extent 
possible in this case.

In this case, the RO has assigned a combined, initial 10 
percent rating for headaches and scars of the forehead as 
residuals of a head injury.  After carefully reviewing the 
pertinent evidence of record, the Board finds that a rating 
in excess of 10 percent is not warranted.

With respect to the veteran's forehead scars, the Board 
observes that none of the evidence of record (subjective or 
objective) shows moderate disfigurement, marked 
discoloration, repeated ulceration, tenderness or pain on 
objective demonstration, or limitation of function.  On most 
recent VA medical examination in January 1994, the examiner 
described the scars as "mildly disfiguring."  There was no 
tenderness, ulceration, compromise of the vascular supply, 
adherence, herniation, or edema.  In view of the foregoing, 
the Board concludes that separate compensable ratings for the 
veteran's forehead scars are not warranted.  38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (1998); 38 
C.F.R. § 4.25(b); Esteban, 6 Vet. App. at 261.  

Regarding the veteran's headaches, the Board observes that 
the medical evidence of record does not document prostrating 
headache attacks occurring on an average once a month over 
several months.  In fact, the veteran has never described his 
headaches as prostrating or indicated that his headaches 
occur at a frequency of once a month or more.  

In reviewing the medical evidence of record, it is noted that 
VA clinical treatment records for the period of August 1971 
to April 1993 document only two complaints of headaches, 
neither of which was described as prostrating.  On VA 
examination in January 1994, the veteran reported "chronic 
headaches," but did not describe them as prostrating.  When 
seeking VA outpatient treatment in October 1998, the veteran 
described "infrequent" headaches.  

While the Board does not dispute that the veteran experiences 
headaches, he has not asserted, nor does the medical evidence 
show, that the specific criteria for an evaluation in excess 
of 10 percent under Diagnostic Code 8100 have been met.

The Board has also determined that the clinical presentation 
of the veteran's headaches and forehead scars is neither 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1)(1998).  The veteran has reported no interference 
with his employment and the record does not reflect frequent 
periods of hospitalization because of his service-connected 
disability.  

Thus, the record does not present an exceptional case where 
his currently assigned 10 percent evaluation is found to be 
inadequate.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(noting that the disability evaluation rating itself is 
recognition that the industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b). However, for the reasons discussed above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating in excess of 10 percent for headaches and forehead 
scars as residuals of head trauma.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a low back disability, 
the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of frostbite 
of the lower extremities, the appeal is denied.

An initial rating in excess of 10 percent for headaches and 
forehead scars as residuals of head trauma is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

